DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 6-7 the phrase “equipping the structure body with at least one fixture, at least one piece of equipment, at least one other item, or a combination thereof” is considered to be indefinite.  The applicant has listed components separated by commas,  it is unclear if the listed components are alternative component options for the invention or whether all the listed components are included in the invention.  Is applicant reciting equipping the body structure with at least one fixture and piece of equipment and one other item?  Or is applicant reciting within the scope of the invention just one of the at least one fixture or at least one piece of equipment or at least one other item or “combinations thereof”? 

Similarly, in claim 21 the phrase “comprises insulation, an air gap, a fastener, a support, or a combinations thereof” is considered to be indefinite.   Is applicant reciting insulation and an air gap and a fastener and a support; or is applicant reciting either insulation or an air gap or a fastener or a support or combination thereof?  Also, the term “support” in this phrase is indefinite, it is unclear what structure in the disclosure corresponds to this term.  
Also, in claim 6 the phrase ”is outfitted with at least one piece of cooking equipment, at least one piece of food preparation equipment” is considered to be indefinite.  It is unclear if Applicant is reciting alternatively having either at least one piece of cooking equipment and at least one piece of food preparation equipment; or is Applicant reciting the invention having at least one piece of cooking equipment and at least one piece of food preparation equipment?   
In claim 11 the phrase “one or more utility fixtures” is considered to be indefinite.  In claim 1, line 6  “at least one fixture” is recited.  It is unclear if Applicant considers utility fixtures separate and distinct from the fixture(s) recited in claim 1.    Likewise, in claim 12 the phrase “one or more utility fixtures” is indefinite.   
In claim 14 the phrase “and wherein the first and second openings are not the same” is considered to be indefinite.  It is unclear from the specification if Applicant is referring to size, shape, type, location or the openings have other characteristics that are not the same.  The disclosure does not define or use “same” in the specification.   “Same” is a relative term which renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9-11, 13, 14, 17,20 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KR970074598  (machine translation into English is attached).
KR970074598 discloses a method for making refrigeration structure bodies comprising:
(claim 1) separating a trailer body into at least two sections (three sections 100, 100, 100 shown in figure 1) including a structure body having at least one open end (see 120 in figure 1), and a remaining section; closing the at least one open end of the structure body (see panel 130 described in the machine translation for closing an open end of separated trailer sections); and equipping the structure body with at least one fixture (refrigeration utility fixtures 160, 162, 170, 172) at least one piece of equipment (the machine translation describes installing a refrigerator inside a divided container 100), at least one other item (agricultural products as described in machine translation of abstract), or a combination thereof. 



In regard to claim 5, KR970074598 discloses a trailer body is self-supporting (see figure 3). 

In regard to claim 9, KR970074598 discloses forming a first opening on a first side of the structure (see 120 in figure 1, inherently made by forming).

In regard to claim 10, KR970074598 discloses the first opening is a window, a doorway, or a passage for one or more utilities (an external opening for the passage of  refrigerated air from the refrigeration device 150). 

In regard to claim 11, KR970074598 discloses the one or more utilities are provided by one or more utility fixtures, and wherein the one or more utility fixtures provide the utility directly or acts as an intermediary (see refrigeration utility fixtures 160, 162, 170, 172 as shown in figure 1).

In regard to claim 13, KR970074598 discloses a second opening on a second side of the structure (see machine language translation of abstract wherein panels 120 are described as being used to close both openings of a separated container) .

In regard to claim 14, KR970074598 discloses first opening is a window, a doorway, or a passage for one or more utilities; wherein the second opening is a window, a doorway, or a passage for one or more utilities (an external opening for the passage of  refrigerated air from the refrigeration device 150); and wherein the first and second openings are not the same (see machine language translation of abstract wherein panels 120 close two openings on opposite sides of a separated container)  .

In regard to claim 17, KR970074598 discloses structure is permanently or temporarily mounted to a transport (see machine translation of abstract) . 

In regard to claim 20, KR970074598 discloses the  structure sections beings formed by a plurality of walls, and wherein at least one of the plurality of walls comprises an interior surface, an exterior surface, or a combination thereof (figures 1 and 5 show the sidewalls having an exterior surface and an interior surface with hanger columns 101 attached to the interior surface ). 

In regard to claim 21, KR970074598 discloses the at least one of the plurality of walls comprises insulation, an air gap, a fastener (see hanger 101), a support, or a combination thereof.


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR970074598 in view of Hearne US Patent No. 6202434.

The claimed invention (claim 3 and 18) is distinguishable from KR970074598 by its recitation of the trailer body being a trailer for semi-truck.
The Hearne patent disclose an agricultural produce cooling that is deployed in the field and mounted on a trailer.
It is deemed to have been obvious to transport KR970074598’s body structure on a trailer as taught by Hearne for enabling the body structure to be conveniently driven and unhitched at agricultural produce locations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KR970074598 in view of Weeth et al US Patent Application Publication No. 2011/0138820.
KR970074598 meets the claim limitations as applied above.  
The claimed invention (claim 3 and 18) is distinguishable from KR970074598 by its recitation of transport being a vehicle.
Weeth discloses  agricultural product cooling modules that can be placed on flatbed trucks for transport, see paragraph #16.
It is deemed to have been obvious to transport KR970074598’s body structure by a flatbed truck as taught by Weeth  which is a reliable transport vehicle in the field.  







 
Allowable Subject Matter
Claims 4, 6-8, 12, 15, 16 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612